UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FRITZ G. AUBIN,
Plaintiff,

Civil Case No. 14-02133 (RJL)

v.

THE DISTRICT OF COLUMBIA, et al.,

. .nwm468 U.S. 420, 440 (1984); Karamychev, 772 A.Zd at 809.
Accordingly, the Fifth Amendment claim against defendant Hong is dismissed.

Plaintiff also fails to state a claim under the Sixth Amendment, The Sixth
Amendment guarantees plaintiff the right to a speedy trial, the right to be informed of the
nature and cause of the accusation, the right to be confronted with witnesses against him,
the right to have a compulsory process for obtaining witnesses in his favor, and the right
to assistance to counsel for his defense. U.S. Const. amend. VI. Plaintiff’ s allegations
regarding the Sixth Amendment consist solely of a recitation of rights guaranteed
thereunder. SAC jj 33. ln his briefing, plaintiff specifies that he was deprived of his
Sixth Amendment rights because "his case was being unnecessarily delayed and . . .
evidence helpful to his case was being deliberately withheld and/or delayed to his
prejudice." Pl.’s Opp’n 6. The complaint, however, is devoid of any facts supporting the
inference that his case was delayed in violation of the Sixth Amendment, or that he was
otherwise deprived of his Sixth Amendment rights. See generally SAC. Accordingly,
this claim must be dismissed.

Plaintiff`s claims under the Eighth and Fourteenth Amendments are not actionable
and must be dismissed. The Eighth Amendment’s protection against cruel and unusual
punishment does not apply to individuals "who have not been adjudicated guilty of any

crime and are therefore not subject to punishment." Powers-Bunce v. Distrz`ct of

ll

Columbia, 479 F. Supp. 2d l46, 153 (D.D.C. 2007) (internal quotation marks and citation
omitted); see Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977) ("Eighth Amendment
scrutiny is only appropriate only after the State has complied with the constitutional
guarantees traditionally associated with criminal prosecutions."). Because plaintiff
Aubin has not been convicted of any crime, he has no cognizable claim under the Eighth
Amendment. Nor does plaintiff have a cognizable claim under the Fourteenth
Amendment, which does not apply to the District of Columbia or its employees,
including defendant Hong. See District ofColumbia v. Carter, 409 U.S. 418, 424 (1973)
("[S]ince the District of Columbia is not a ‘State’ within the meaning of the Fourteenth
Amendment, neither the District nor its officers are subject to its restrictions." (internal
citations omitted)). Accordingly, the Court dismisses plaintiffs Eighth and Fourteenth
Amendment claims against defendant Hong.

Remaining Common Law Claims.

Plaintiff`s remaining common law claims must be dismissed for failure to state a
claim. Plaintiff brings claims of defamation and false light/invasion of privacy based on
the alleged false accusation that plaintiff was driving a school bus of special needs
children while under the influence of alcohol. See SAC w 16-23. Where, as here, a false
light claim is based on the same factual allegations as a defamation claim, the two are
analyzed identically. Parz'sz` v. Sz`nclaz'r, 845 F. Supp. 2d 2l5, 218 n.l (D.D.C. 20l2)
(citing Blodgett v. Univ. Club, 930 A.2d 210, 223 (D.C. 2007)).

To state a cause of action for defamation, a plaintiff must allege the following: (l)

that the defendant made a false and defamatory statement concerning the plaintiff; (2)

l2

that the defendant published the statement without privilege to a third party; (3) that the
defendant’s fault in publishing the statement amounted to at least negligence; and (4)
either that the statement was actionable as a matter of law irrespective of special harm, or
that its publication caused the plaintiff special harm. Parz`sz', 845 F. Supp. 2d at 218
(citing Blodgett, 930 A.Zd at 222). To succeed on a claim of false light invasion of
privacy, a plaintiff must show: (l) publicity by defendant (2) about a false statement,
representation, or imputation (3) understood to be of and concerning the plaintiff, and (4)
which places the plaintiff in a false light that would be offensive to a reasonable person.
Armstrorzg v. Thompson, 80 A.3d l77, 188 (D.C. 2013). Here, plaintiff fails to plead
facts showing defendant Hong made a statement about plaintiff. See generally SAC. The
complaint references "false and defamatory statements" conceming plaintiff made
"through the intemet and other media" including statements by the Metropolitan Police
Department Chief of Police on News Channel 8, SAC il 17, but makes no attempt to
attribute any such statements to defendant Hong, see SAC ‘[Hl 16-23. This threshold
pleading defect is fatal to plaintiffs defamation and false light/invasion of privacy claims
against Hong.

The complaint also lacks factual allegations that give rise to a plausible claim of
negligent infliction of emotional distress. To prevail on a claim for negligent infliction of
emotional distress a plaintiff must show that defendant’s negligent conduct put the

plaintiff in danger of bodily harm (i.e. the "zone of danger" test), or, in limited
circumstances, that defendant has a relationship with plaintiff, or has undertaken an

obligation to the plaintiff, of a nature that necessarily implicated plaintiffs emotional

13

well-being. See Hedgepeth v. Whz'tman Walker Clz`nz'c, 22 A.3d 789, 810-ll (D.C. 201 l)
(en banc). Plaintiff concedes that the zone of danger test does not apply here, Pl.’s Opp’n
7-8, but wholly fails to allege facts that defendant Hong, a police officer, had the requisite
relationship with, or undertook an obligation to, arrestee plaintiff that necessarily
implicated plaintiffs well-being such that Hong could be liable for negligent infliction of
emotional distress, see generally SAC. Accordingly, this claim must be dismissed.
Finally, plaintiff fails to state a claim against defendant Hong for negligent
training and supervision. This common law tort applies only to employers, not
employees such as defendant Hong. See Grzffn v. Acacz'a Lg'fe Irzsur. Co., 925 A.2d 565,
575 (D.C. 2()07).
CONCLUSION
Thus, for all of the foregoing reasons, Defendant Hong’s Motion to Dismiss or

Alternatively Motion for Summary Judgment is GRANTED, and this case is
DlSl\/IISSED as to defendant Hong. A separate Order consistent with this decision

accompanies this Memorandum Opinion.

    

RICHA . EON
United States District Judge

14

STANDARD OF REVIEW

The Court may dismiss a complaint for failure to state a claim upon which relief
may be granted. See Fed. R. Civ. P. l2(b)(6). In considering a motion to dismiss under
Rule l2(b)(6), the court must "liberally” construe the complaint "in favor of the plaintiff,
who must be granted the benefit of all inferences that can be derived from the facts
alleged." Schuler v. Um`ted States, 617 F.Zd 605, 608 (D.C. Cir. l979) (internal citation
and quotation marks omitted). However, in considering the pleadings, the Court is not
required to "accept legal conclusions cast in the form of factual allegations," or to rely on

inferences "unsupported by the facts set out in the complaint." Kowal v. MCI Commc ’ns
Corp., 16 F.3d l27l, 1276 (D.C. Cir. 1994). Thus, to withstand dismissal, the

allegations, when read in a light most favorable to the plaintiff, must "raise a right to

relief above the speculative level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Summary judgment is appropriate when the pleadings and the record demonstrate
that "there is no genuine dispute as to any material fact and that the movant is entitled to
judgment as a matter of law." Fed. R. Civ. P. 56(a). "A fact is material if it ‘might affect
the outcome of the suit under the governing law,’ and a dispute about a material fact is
genuine ‘if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party." Steele v. Sc/zafe)', 535 F.3d 689, 692 (D.C. Cir. 2008) (quoting
Anderson v. Lz`berly Lobby, Inc., 477 U.S. 242, 248 (1986)). The moving party bears the
initial burden of demonstrating the absence of a genuine dispute of material fact. See
Celozex Corp. v. Catrett, 477 U.S. 3 l7, 323 (1986). To defeat summary judgment, the

nonmoving party must "designate specific facts showing there is a genuine issue for

3

trial." Ia’. at 324 (quotation marks omitted). In determining whether there is a genuine
dispute about material facts, the court "must view the evidence in the light most favorable
to the nonmoving party and . . . draw all reasonable inferences in favor of the nonmoving
party." Groscz’idier v. Broad. Bd. ofGovernors, Chairman, 709 F.3d l9, 23-24 (D.C. Cir.
20l3) (quotation marks and citation omitted).
ANALYSIS
When evaluating a motion to dismiss under Rule l2(b)(6), a court generally does
not consider matters beyond the pleadings. Ward v. D.C. Dep ’z‘ of Youth Rehab. Servs.,
768 F. Supp. 2d 117, 1 19-20 (D.D.C. 201 l). Ifa court considers materials outside the
pleadings on which the complaint does not necessarily rely, it must convert the motion
into one for summary judgment. Kz`m v. Unz`z‘ea’ States, 632 F.3d 713, 719 (D.C. Cir.
2011) (citing Fed. R. Civ. P. l2(d)). "The decision to convert a motion to dismiss into a
motion for summary judgment . . . is committed to the sound discretion of the trial court,"
but that discretion is limited. Flynn v. Tz`ede-Zoeller, Inc., 412 F. Supp. 2d 46, 50
(D.D.C. 2006). "[T]he reviewing court must assure itself that summary judgment
treatment would be fair to both parties[.]" Tele~Commc ’ns of Key West, Inc. v. Unz`ted
Szales, 757 F.2d 1330, 1334 (D.C. Cir. 1985). When a motion to dismiss is converted
into one for summary judgment, "all parties must be given reasonable opportunity to
present all the material that is pertinent to [a Rule 56] motion." Fed. R. Civ. P. l2(d).
Defendant Hong attached a police report to his Motion to Dismiss or Altematively

Motion for Summary Judgment. See Metropolitan Police Report ("Police Report"), Ex.

B [Dkt. # 14-2]. Importantly, both parties rely on this police report to support their

4

respective arguments regarding probable cause and qualified immunity. See Def.’s Mot.
12 ("Officer Hong reasonably believed, based on his own observations at the time, that
Plaintiff`s conduct was unlawful." (citing police report)); Pl.’s Opp’n 5 ("Plaintiff has
alleged in his complaint that the District officers had no probable cause or reasonable
suspicion to detain him . . . . His view is supported by the police report."). Accordingly,
I will convert this motion to dismiss into a motion for summary judgment with respect to
the questions of probable cause and qualified immunity. See Smith v. Um'ted States, No.
l2-CV-l679, 2015 WL 4880891, at *3-4 (D.D.C. Aug. l4, 2015) (converting motion to
dismiss to summary judgment motion as to probable cause and qualified immunity where
both parties relied on same video footage to support their respective arguments); see also
Hollz`s v. U.S. Dep ’t ofArmy, 856 F.Zd 1541, 1544 (D.C. Cir. 1988) ("[N]o useful purpose
can be served by [Rule l2(d)’s notice-and-opportunity requirement] where it is clear that
the dispositive facts will remain undisputed and unchanged.").

Qualified Immunity and False Arrest, False Impris0nment, and Fourth Amendment
Claims.

Defendant Hong invokes qualified immunity as a defense to this suit.‘ See Def.’s
Mem. 1 l-IZ. "Qualified immunity shields federal and state officials from money
damages unless a plaintiff pleads facts showing ( l) that the official violated a statutory or
constitutional right, and (2) that the right was ‘clearly established’ at the time of the

challenged conduct." Ashcroft v. al-Kz`a’d, 563 U.S. 731, 735 (2011) (citing Harlow v.

‘ Defendant Hong also moved to dismiss under Federal Rule of Civil Procedure l2(b)(5) for insufficient
service of process. See Def.’s l\/Iem. lO-l l. Plaintiff contends that defendant Hong has waived this
argument See Pl.’s Opp’n 3. l assume, without deciding, that this argument has been waived, but

dismiss the case on other grounds.

Fz'tzgerala’, 457 U.S. 800, 818 (l982)). The defendant bears the burden of pleading and
proving qualified immunity. Harlow, 457 U.S. at 815. The analysis "turns on the
objective legal reasonableness of the action, assessed in light of the legal rules that were
clearly established at the time it was taken."’ Pearson v. Callahan, 555 U.S. 223, 244
(2009) (internal quotation marks omitted). This standard, "[w]hen properly applied, . . .
protects all but the plainly incompetent or those who knowingly violate the law."
Ashcroft v. al»Kz'da’, 563 U.S. 733 (internal quotation marks omitted).

Plaintiff alleges false arrest and false imprisonment claims under both the common
law and the Fourth Amendment.z In general, "the details of constitutional tort actions
should be shaped by reference to the parallel common law." Dellums v. Powel/, 566 F.2d
167, 175 (D.C. Cir. l977). Indeed, "[t]he elements of a constitutional claim for false
arrest are substantially identical to the elements of a common-law false arrest claim"
because, for either type, "the focal point of the action is the question whether the
arresting officer was justified in ordering the arrest of the plaintiff . . . ." Scott v. Dz'strz`ct
ofColumbz'a, 101 F.3d 748, 753-54 (D.C. Cir. 1996). Furthermore, courts evaluate
common law claims for false arrest and false imprisonment in the same manner. See
Barnhara't v. Dz'sm'ct ofColumbz'a, 723 F. Supp. 2d l97, 214 (D.D.C. 2()1()) ("There is
‘no real difference as a practical matter between false arrest and false imprisonment[]’

. . . ." (quoting Shaw v. May Dep’t Stores C0., 268 A.2d 6()7, 609 n.2 (D.C. l970)). "The

2 Plaintiff brings the Fourth Amendment claim-and other constitutional claims-under 42 U.S.C.
§ 1983, which allows citizens to bring actions against the government or govemment officials when their

constitutional rights have been violated

gravamen of a complaint for false arrest or false imprisonment is an unlawful detention."
Erza’ers v. D.C., 4 A.3d 457, 461 (D.C. 2010). A defendant can defeat a false arrest claim
under common law if "the arresting officer had probable cause to believe that the arrestee
committed a crime." Scott, 101 F.3d at 754.3 Similarly, common law false imprisonment
is "‘the unlawful detention of a person without a warrant or for any length of time
whereby he is deprived of his personal liberty or freedom of locomotion . . . ."’
Barnhardt, 723 F. Supp. 2d at 214 (quoting Tocker v. GreatAll. & Pac. Tea Co., 190
A.2d 822, 824 (D.C. 1963)). To prevail on a common law false imprisonment claim, a
plaintiff must demonstrate "that the police acted without probable cause, in an objective
constitutional sense, to effectuate his arrest." Ia’. (internal quotation marks omitted).
Under the Fourth Amendment, "[a]n arrest based on probable cause cannot constitute an
unreasonable . . . seizure." Carr v. Dz`strz`ct of Columbia, 565 F. Supp. 2d 94, 99 (D.D.C.
20()8) (citing Whren v. Uniz‘ed States, 517 U.S. 806, 819 (1996)), rev ’a' on other grounds
by 587 F.3d 401 (D.C. Cir. 2009). Accordingly, the Court will analyze plaintiffs Fourth
Amendment and common law claims of false arrest and false imprisonment together.

The key question for each of these claims "is whether, at the time of the detention,
a reasonable person would have known that under clearly established law there was no

probable cause to arrest and detain plaintiff." Reiver v. D.C., 925 F. Supp. 2d 1, 7

(D.D.C. 2013). "An officer retains qualified immunity from suit if he had an objectively

3 "Probable cause exists when ‘facts and circumstances within the officer’s knowledge . . . are sufficient
to warrant a prudent person in believing that the suspect has committed, is committing, or is about to
commit an offense."’ Marcus v. Dislrict ofColumbz`a, 646 F. Supp. 2d 58, 61 (D.D.C. 2009) (quoting
Um`tea’ Slates v. Wesley, 293 F.3d 541, 545 (D.C. Cir. 2002)).

7

reasonable basis for believing that the facts and circumstances surrounding the arrest
were sufficient to establish probable cause." Ward!aw v. Pickelt, l F.3d l297, 1304
(D.C. Cir. 1993) (citing Malley v. Brz`ggs, 475 U.S. 335, 341 (1986)). Thus, even absent
probable cause, a defendant is still immune from suit if a reasonable officer in his
position "could have believed that probable cause existed to arrest [plaintiff]." Hunter v.
Bryant, 502 U.S. 224, 228 (l99l). Upon reviewing the facts here, l find that a reasonable
officer could have believed there was probable cause to support plaintiffs arrest.

At the time of arrest, defendant Hong had a reasonable basis to believe that
plaintiff had been operating a vehicle while under the influence of alcohol. Plaintiff
claims that on October 7, 2013, at approximately 9:00 a.m., as he was walking back to
"where his District of Columbia school bus had stopped at the intersection of 8"‘ and
Pennsylvania Avenue, Southeast, in the District of Columbia, he was approached by
Metropolitan Police Officers then detained, handcuffed, arrested and jailed by Defendant
()fficer David Hong on one count of driving under the influence and one count of
operating while impaired." SAC {l 8. On October 24, 2013 plaintiff was arraigned and
ordered to undergo substance abuse evaluation and pre-trial monitoring, and on June l0,
2014 the D.C. Superior Court ultimately dismissed all charges against plaintiff. Ia’.
Without offering any other facts, plaintiff alleges the officers lacked probable cause to
arrest and detain him. See generally z`a’. Moreover, plaintiff maintains that his view is
"supported by the police report." Pl.’s Opp’n 5. Not so.

The report reveals that Officer Hong and two other officers arrived at the scene in

response to a call about an abandoned bus. Police Report 4. Upon arrival the bus

8

attendant told the officers that the bus had broken down, the driver (plaintiff) had left
without telling her where he was going, and the kids on board were special needs. Ia’.
Plaintiff returned and explained to the officers he had gone to get fuel from the gas
station, then began to pour the gasoline into the bus and "spilled [the] majority of the gas
on the ground." Id. The plaintiff s uniform was "very messy and unkept," he was "very
talkative and appeared very nervous by not being able to stand still," his eyes were
"blood shot and watery,"_ and "Officer Hong observed that he was shaky." Ia’. Officer
Hong asked plaintiff to take a Standard Field Sobriety Test, and plaintiff took the test."
ld. During the three-part field sobriety test-which is "designed to determine whether
the motorist’s physical coordination has been affected by the consumption of intoxicating
liquor," Karamychev v. Distrz`ct ofColumbz`a, 772 A.Zd 806, 808 (D.C. ZOOI)_OffiCer
Hong observed erratic eye movements, and plaintiff had difficulty following instructions,
interrupted Office Hong, failed to walk in a straight line, miscounted his steps, had
difficulty standing on one foot, and stopped the final test prematurely. Police Report 4.
These facts are undisputed and, taken together, provide a sufficient basis for an officer to

reasonably believe that plaintiff was to some appreciable degree less able to exercise the

" The report provides that Officer Hong asked plaintiff if he would take a field sobriety test, and plaintiff
acquiesced, responding, "Sure, I haven’t done anything." Police Report 4. In plaintiff’s Statement of
Undisputed l\/laterial Facts, he states he did not consent to a Field Sobriety Test, but does not dispute the
circumstances of the scene, the fact that he took the test, or his actions and appearance as described in the
police report. See Pl.’s Statement of Disputed l\/laterial Facts ("Pl.’s Statement of Facts") 1]1] 7, l l [Dkt.
# 15]. Even disregarding plaintiffs alleged statement in the report, and assuming plaintiff did not consent
to the test, there is no legal requirement that there be probable cause before an officer can administer a
field sobriety test, Rogala v, District ofColumbia, l6l F.3d 44, 52 (D.C. Cir. l998). 'l`he Court is
satisfied that Offlcer Hong more than met the lower standard of "reasonable suspicion" to perform the
field sobriety test given the undisputed circumstances, including that plaintiff had abandoned his vehicle,
appeared messy and unkept, was shaky and talkative, and spilled the gasoline. See Police Report 4.

9

mental and/or physical judgment necessary to safely handle an automobile due to alcohol
consumption.5 See Poulnot v. Dz`strz'ct ofColumbia, 608 A.2d 134, 137-38 (D.C. 1992) (a
person violates the DUI statute if he or she is "less able, either mentally or physically or
both," to some "appreciable" degree, "to exercise the clear judgment and steady hand
necessary to handle" a vehicle). Under these circumstances, l cannot possibly find that it
was unreasonable for defendant Hong to believe he had probable cause to arrest plaintiff.
Remaining Constitutional Claims.

Plaintiff brings additional constitutional claims under the Fifth, Sixth, Eighth, and
Fourteenth Amendments. F or the following reasons, each of these claims fails. The
complaint’s sole reference to a Fifth Amendment claim provides, "Defendants deprived
Plaintiff of . . . the right . . . not to be [deprived] of life, liberty or property without due
process of law." SAC ll 33. This barebones recitation of Fifth Amendment language is
woefully insufficient to state a claim. ln his briefing plaintiff attempts to elucidate his
claim by referencing Mz`randa v. Arz`zona, 384 U.S. 436 (l966), see Pl.’s Opp’n 6, but the
complaint is bereft of any facts suggesting he was not provided with proper Miranda

warnings while being questioned in custody, see generally SAC. Moreover, an

5 Plaintiff’s conclusory statement that he "did not fail his Field Sobriety Test," Pl.’s Statement of Facts

11 8, absent factual support, is insufficient to create a dispute of material fact as to his actions during the
tests. Plaintiff s additional statements regarding the circumstances of his arrest-police officers did not
see him drive or control the vehicle or commit a crime, he was not found guilty of any criminal act, the
charges filed against him were dismissed, and the urine toxicology test ultimately exonerated him, id.

‘ll\l 3-6, 9-are not only undisputed but also immaterial to whether it was reasonable for defendant Hong
to believe probable cause existed to arrest plaintiff. Lastly, plaintiffs bare statement in his briefing that
the police report "does not reflect what the arresting officer observed," id. ll l l, similarly falls short of
creating a genuine issue of material fact, particularly given plaintiffs reliance on the report and statement
that it supports his view that there was no probable cause to arrest him, z`d. 11 2.

l()